internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-137469-05 number release date index uil no case-mis no -------------------- ------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------------------ --------------------------------------------- -------------------------- ----------------------------- ---------------- ---------------------------- ------------------------- ------------------------------------------------------ legend issuer state city bonds ------------------------------------------------------------------------------------------------------------ taxable bonds -------------- -------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------- refunding bonds ----------------------------------------------------------------------------------------- ----------- ------------------- date tam-137469-05 date date date x ----------------------- ----------------------- ---------------------- -------------- issues a whether the refunding bonds meet the introductory language of sec_1313 whether unspent proceeds of the bonds are excess_proceeds subject_to the special_allocation rule in sec_1_148-4t e of the temporary income_tax regulations whether unspent proceeds of the bonds are transferred proceeds within the meaning of sec_1_148-8t d and 148-4t e i of the temporary income_tax regulations whether the refunding bonds meet the transition rule_of sec_1313 of the tax_reform_act_of_1986 p l 100_stat_2085 the tra in particular facilities as that term is used in sec_1313 bonds and the average reasonably expected economic life of the financed property under sec_1313 when it used weighted averages in making those computations and sec_1313 the issuer erred by failing to take into account anticipated mortgage prepayments and losses c whether the issuer erred in computing the average maturity of the refunding b whether property financed with the proceeds of the refunding bonds are d whether in determining the economic life of the mortgages under conclusions the unspent proceeds of the bonds are not excess_proceeds within the meaning of sec_1_148-4t e iv of the temporary income_tax regulations the unspent proceeds of the bonds became transferred proceeds of the refunding bonds under sec_1_148-4t e i of the temporary income_tax regulations when proceeds of the refunding bonds redeemed the bonds tam-137469-05 3a the refunding bonds meet the introductory language of sec_1313 of the tra to the extent that the proceeds of those bonds were used to refund the bonds 3b the property financed with the sale proceeds of the refunding bonds are facilities within the meaning of sec_1313 of the tra 3c the issuer did not err in computing the average maturity on the refunding bonds and the average reasonably expected economic life of the financed property when it used a weighted average in making those computations 3d because we conclude that the property financed with the proceeds are the residences and not the mortgages we do not address whether the economic life of the mortgages was properly computed when the issuer failed to take into account expected prepayments and losses on those mortgages facts the refunding bonds three bond issues are relevant to this case the bonds the taxable bonds and the bonds were issued on date to purchase from lending institutions mortgage loans made to persons of low and moderate income for residential housing facilities located within the city the mortgages because date is before date the bonds are subject_to the internal_revenue_code of the code in addition while the bonds were issued after date the effective date of the mortgage_subsidy_bond tax act the msbta 1980_2_cb_509 the bonds met the transition_rules of a and d of the msbta and thus are subject_to sec_103 and not sec_103a of the code there is no dispute that interest on the bonds was excludable from gross_income under sec_103 of the code the taxable bonds were issued after date on date the taxable bonds were payable from the mortgages after the final payment of the bonds issuer represents that the taxable bonds could have been issued as tax-exempt_bonds under the code or the internal_revenue_code_of_1986 the 1986_code issuer further represents that the taxable bonds could have been advance refunded under the 1986_code with tax-exempt_bonds the refunding bonds were issued on date a date that is after date on the issue_date of the refunding bonds the amount of those bonds did not exceed the outstanding amount of the bonds sale proceeds of the refunding bonds were invested at a yield that was less than the yield on the refunding bonds until those proceeds were used to refund the bonds which occurred within days after issuance of the refunding bonds used to pay interest on the refunding bonds and used to create a reserve fund for the refunding bonds the final maturity_date of the tam-137469-05 refunding bonds is date which is more than years from the date_of_issue of the bonds issuer asserts that the weighted_average_maturity of the refunding bonds is less than of the weighted average reasonably expected economic life of the mortgages issuer determined the economic life of the mortgages without taking into account expected prepayments and losses on the mortgages we have not been provided with information on the average reasonably expected economic life of the residences financed with the mortgages when the bonds were redeemed with proceeds of the refunding bonds there were unspent proceeds of the bonds of approximately x issuer invested most of the unspent proceeds in united_states treasury obligations that were deposited to an escrow fund to be used to redeem the taxable bonds at their earliest redemption date a date that was more than days after the date_of_issue of the refunding bonds the remaining unspent proceeds were invested by the city on behalf of the issuer with other investments held by the city issuer represents that the invested proceeds were used in a manner that could have been financed with tax-exempt_bonds under either the or 1986_code since the refunding unspent proceeds of the bonds have been invested at a yield that does not exceed the yield on the refunding bonds sec_103 provides that except as provided in subsection b gross_income law and analysis are the unspent proceeds of the bonds excess_proceeds does not include interest on any state_or_local_bond sec_103 provides an exception for any arbitrage_bond within the meaning of sec_148 sec_148 defines the term arbitrage_bond to include any bond issued as part of an issue any portion of the proceeds of which are reasonably expected to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments the current regulations under sec_148 generally apply to bonds sold after date a date that is after date in certain cases however an issuer may apply the current regulations to certain issues outstanding on date issuer has not applied those regulations instead it has applied the temporary income_tax regulations issued under sec_148 t d 1989_1_cb_25 the temporary regulations of relevance to this issue is sec_1_148-4t of the temporary regulations which provides allocation and accounting rules including a special rule for refunding bonds under which certain mandatory allocations are required for excess_proceeds unless otherwise stated all references to code sections are to the 1986_code tam-137469-05 sec_1_148-4t e i of the temporary regulations provides that excess_proceeds of a refunded issue shall be allocated to investments the receipts from which are to be used to discharge the principal or interest on or the retirement price of bonds that are part of the refunded issue excess_proceeds of a refunded issue shall be allocated to these investments in such manner as to ensure that the expenditure of such funds and proceeds does not occur later than the expenditure of any sale proceeds of the refunding_issue that are allocated to such investments sec_1_148-4t e ii the agent questions whether this special_allocation rule applies to the unspent proceeds of the bonds sec_1_148-4t e iv of the temporary regulations provides that the term excess_proceeds means with respect to a refunded issue amounts that at the time of issuance of the refunding_issue are proceeds of the refunded issue if -- a the amounts are allocated to investments described in sec_1_148-4t e i and are described in paragraph e iii c or e iii d of the section or b the amounts were to be used to pay interest on the refunded portion of the refunded issue that accrues within the period of time described in sec_1 b and are described in paragraph sec_1_148-4t e iii c while the relationship between the definition of excess_proceeds and the special_allocation rule is not clear in the regulations we determine that there first must be proceeds of the refunded bonds used in a manner described in sec_1_148-4t e iv before the special_allocation rule in sec_1_148-4t e can apply to those proceeds here the unspent proceeds of the bonds do not meet the definition of excess_proceeds because those proceeds were not used to pay interest on the bonds or invested in investments the receipts from which were to be used to discharge principal or interest on or the retirement price of bonds that are part of the refunded issue thus the special_allocation rule_of sec_1_148-4t e i of the temporary regulations does not apply to the unspent proceeds did the unspent proceeds of the bonds become transferred proceeds of the refunding bonds sec_1_148-8t d of the temporary regulations provides that the term transferred proceeds means with respect to a refunding_issue proceeds that have ceased to be proceeds of a refunded issue and are transferred proceeds of the refunding_issue by reason of sec_1_148-4t e including amounts actually or constructively received from investing such proceeds sec_1_148-4t e i of the temporary regulations states that at the close of business on the date that any amount of the proceeds of a refunding_issue are used to discharge the principal or interest on or the retirement price of any bond that is part of refunded issue the same amount of the proceeds of the refunded issue shall tam-137469-05 cease to be treated as proceeds of the refunded issue and shall be treated as transferred proceeds of the refunding_issue proceeds of the refunding bonds were used to redeem the bonds at that time unspent proceeds of the bonds became transferred proceeds of the refunding bonds under sec_1_148-4t e of the temporary regulations we note however that the facts state the transferred proceeds were invested at a yield that was less than the yield on the refunding bonds sec_1313 of the tra sec_1301 of the tra reorganized and modified sec_103 and sec_103a of the code the modifications included the addition of sec_143 which sets forth rules for residential mortgage bonds the agent questions whether sec_143 applies to the refunding bonds generally the changes made by the tra apply to bonds issued after date sec_1311 tra however the tra included transition_rules of relevance here is sec_1313 which contains transition_rules for current refundings in particular sec_1313 provides that except as provided in sec_1313 the amendments made by sec_1301 shall not apply to any bond the proceeds of which are used exclusively to currently refund a qualified_bond if a the amount of the refunding_bond does not exceed the outstanding amount of the refunded bond and b i the average maturity of the issue of which the refunding_bond is a part does not exceed percent of the average reasonably expected economic life of the facilities being financed with the net_proceeds of such issue determined under sec_147 of the 1986_code the transition rule or ii the refunding_bond has a maturity_date not later than the date which is years after the date on which the qualified_bond was issued the year transition rule in the case of a qualified_bond which was when issued a qualified_mortgage_bond or a qualified_veterans’_mortgage_bond subparagraph b i shall not apply and subparagraph b ii shall be applied by substituting years for years the year transition rule sec_1313 provides in part that the term qualified_bond means any bond other than a refunding_bond issued before date qualified_mortgage bonds are certain bonds described in sec_103a of the code tam-137469-05 the refunding bonds were issued after the effective date of the 1986_code and are subject_to that code unless sec_1313 applies to the refunding bonds the refunding bonds do not meet the year transition rule in addition the year transition rule does not apply to the refunding bonds because the bonds are not qualified_mortgage bonds under sec_103a of the code thus the refunding bonds must meet the transition rule for sec_143 not to apply in questioning whether the refunding bonds meet the requirements of sec_1313 and the transition rule the request for technical_advice asks whether the refunding bonds meet the introductory language of sec_1313 whether property financed with the proceeds of the refunding bonds are facilities as that term is used in sec_1313 whether the issuer erred in computing the average maturity of the refunding bonds and the average reasonably expected economic life of the financed property under sec_1313 when it used weighted averages in making those computations and whether in determining the economic life of the mortgages under sec_1313 the issuer erred by failing to take into account anticipated mortgage prepayments and losses a whether the refunding bonds meet the introductory language of sec_1313 sec_1313 provides that proceeds of the refunding_bond must have been used exclusively to currently refund a qualified_bond the bonds were issued before date and thus met the definition of a qualified_bond the sale proceeds of the refunding bonds were used to currently refund the bonds and to pay interest on the refunding bonds and create a reserve fund for the refunding bonds as discussed above however at the time of the refunding unspent proceeds of the bonds transferred to the refunding bonds these proceeds were not used for costs associated with refunding of qualified bonds instead some of those proceeds were used to advance refund the taxable bonds that were issued after date and some were invested the receipts from which funded new money costs section moreover the term proceeds has not been consistently defined for example for arbitrage purposes proceeds generally includes transferred proceeds see eg sec_1_148-1 of the current regulations and sec_1_148-8t d of the while there is a transition rule in the tra for advance refunding bonds that rule is limited to advance refundings of bonds other than industrial_development_bonds issued before date this rule does not apply to any bond of the refunding bonds see sec_1313 of the tra the term proceeds is not defined in sec_1313 or in the applicable definition sec_1313 states that sec_1301 does not apply to any bond the proceeds of tam-137469-05 temporary regulations for the private business tests proceeds does not include transferred proceeds sec_1_141-1 thus it is not clear whether the term proceeds in sec_1313 includes transferred proceeds however even if proceeds includes transferred proceeds sec_1313 could still apply to part of the refunding bonds which are used exclusively to currently refund a qualified_bond we contrast this language with the language in sec_1313 which considers the issue of which the refunding_bond is a part in the first case the statute considers the use of proceeds of a particular bond in an issue in the second the statute considers the entire issue thus we conclude that a refunding_bond may be transitioned under sec_1313 even if all of the proceeds of the issue are not used exclusively to refund a qualified_bond this leaves the question of which law applies to the portion of the refunding_issue that was not used to refund a qualified_bond we do not need to address this question unless you determine the issuer‘s representation that the transferred proceeds were used in a manner that complies with either the or code is incorrect issuer argues that the transitional treatment for current refundings provided in sec_1313 of the tra is actually unnecessary for the refunding bonds as the bonds were not subject_to sec_103a of the code as support for its conclusion issuer points to the fact that the bonds met the transition_rules of a and d of the msbta and thus were subject_to sec_103 of the code and the conference_report for the tra which states like the house bill the conference agreement reorganizes and amends the present-law rules governing tax-exemption for interest on obligations issued by or on behalf of qualified governmental units as part of this reorganization the present-law rules contained in code sec_103 and sec_103a are divided by topic into code sections sec_103 and the conferees intend that to the extent not amended all principles of present law continue to apply under the reorganized provisions footnote to the above statement provides as under present law interest on certain bonds authorized under non-code provisions of law is tax-exempt under code sec_103 if the authorizing legislation was enacted before date and the bonds comply with all appropriate code requirements h_r conf_rep no 99th cong 2d sess date at ii-686 we disagree with the issuer’s reasoning while the facts indicate that the bonds were transitioned under the msbta the legislative_history cited by issuer does not support issuer’s conclusion because the transition_rules of msbta do not authorize bonds they merely inform which law applies to bonds in considering whether the proceeds of the refunding bonds acquired facilities tam-137469-05 b whether property financed with the proceeds of the refunding bonds are facilities as that term is used in sec_1313 within the meaning of the transition rule we consider whether the property financed with the net_proceeds of the refunding_issue are the mortgages or the residences that are acquired with the mortgages and whether such property ie the mortgages or residences whichever is appropriate are facilities 1986_code sec_147 provides that the transition rule requires the test to be determined under sec_147 of the except as provided in subsection h a private_activity_bond shall not be a qualified_bond if it is issued as part of an issue and-- a the average maturity of the bonds issued as part of such issue exceeds b percent of the average reasonably expected economic life of the facilities being financed with the net_proceeds of the issue sec_147 provides that for purposes of sec_147 a the average maturity of any issue shall be determined by taking into account the respective issue prices of the bonds issued as part of such issue and b the average reasonably expected economic life of the facilities being financed with any issue shall be determined by taking into account the respective cost of such facilities applying sec_147 in this case is not straightforward because under sec_147 sec_147 provides in part that subsection b of sec_147 shall not apply to any qualified_mortgage_bond qualified_veterans’_mortgage_bond or qualified_student_loan_bond paragraph b does not apply to qualified_mortgage bonds thus the provision does not contemplate computing economic life when bonds finance mortgages similar to those at issue in this case however paragraph b applies in analogous situations such as when an issuer uses the proceeds to finance a loan to a conduit borrower to determine whether paragraph b is satisfied in those cases the asset that is financed is not the loan to the conduit borrower but the property that the loan finances applying that analysis to the instant case leads us to conclude that the financed property is the residences financed with the mortgages and not the mortgages while proceeds of the refunding bonds were used to pay principal and interest on the bonds the test makes sense only if we consider what the bonds financed we further conclude that the residences are facilities for the transition finally we address whether the average reasonably expected economic life of tam-137469-05 rule facility is not defined in sec_1313 or the legislative_history to the tra the legislative_history to the tra can be read however to support a liberal reading of the term that would include any property financed with the net_proceeds the conference_report states that the average maturity of the refunding_issue does not exceed percent of the reasonably expected economic life of the property identified as being financed with the refunded bonds h_r conf_rep no at ii-695 emphasis added because we conclude that the financed facilities are the residences we do not address whether the economic life of the mortgages was properly computed when the issuer did not take into account expected prepayments and losses c whether the issuer erred in computing the average maturity of the refunding bonds and the average reasonably expected economic life of the facilities under sec_1313 when it used weighted averages in making those computation sec_4 the financed facilities and the average maturity of the refunding bonds is be computed using a weighted average for the transition rule again we look to sec_147 there are no regulations or other published guidance on what is meant be average maturity and average reasonably expected economic life however sec_147 states that the average maturity of an issue shall be determined by taking into account the respective issue prices of the bonds issued as part of such issue and the average reasonably expected economic life of the financed facilities shall be determined by taking into account the respective cost of such facilities this provision implies that the averages under sec_147 are weighted averages moreover the legislative_history of sec_147 indicates that it is reasonable to conclude that both the average maturity on the bonds and the average reasonably expected economic life of financed facilities is determined using a weighted average the 1986_code was not changed from that same test in prior_law except to expand the types of bonds to which sec_147 applies h_r conf_rep no at ii-730 prior_law continues to apply except to the extent modified by the tra the economic test under prior_law was found in sec_103 of the code which was added by the tax equity and fiscal responsibility act of the act sec_219 1982_2_cb_462 the conference_report for the act in describing that section provides that t he conference agreement provides a rule that limits the average length of the maturity of all industrial_development_bonds idbs under the rule the while the question was asked in the context of the mortgages it is likely that the same question will arise when the reasonably expected economic life of the residences financed by the mortgages is considered the legislative_history to sec_147 indicates that the economic life test in sec_147 of tam-137469-05 weighted_average_maturity of all obligations of an issue cannot exceed the weighted average estimated economic life of the assets financed with the proceeds of the issue by more than percent h_r conf_rep 97th cong 2d sess pincite emphasis added we conclude that the issuer was correct in computing the weighted_average_maturity of the refunding bonds and in determining the weighted_average_maturity of the facilities caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
